DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.

 Response to Amendment
The Amendments filed on 2/8/2021 have been entered.  Claims 1-10, 12-17, and 19-25 are pending.  Claims 11, 18, and 26-27 are cancelled. Claims 1, 2, 12, and 24 are amended and claims 3-10, 13-17, 19-23, and 25 are as previously presented.  
Terminal Disclaimer
The terminal disclaimer filed on February 08, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent No. 8,923,941 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered.
The previous double patenting rejection has been withdrawn in response to the applicant filing on a terminal disclaimer on 2/8/2021.
	Regarding the rejection under 35 USC § 103, the applicant states:
“Thus, even if one accepts that Al-Ali describes serializing data for transmission, Al-Ali makes clear that this is solely for transmission purposes and the data is separated again before use. Thus, Al-Ali does not disclose or suggest serializing multiple physiological parameters, multiple physical activity parameters, and data integrity information into a multiplexed serial data string such that the physiological and physical activity parameters can be parsed out individually from the multiplexed serial data string and used to generate an assessment of the subject by a separate application.”

The examiner respectfully disagrees.  Ali clearly is teaching that calculated parameter values can determined, placed in serial string, and then transmitted.  Ali [0063] further states that signal processor 1330 on the sensor device can derive parameter signals which can be calculated/derived from the sensor signals and then these parameter transformed into a multiplexed serial bit stream which is the equivalent of the claimed “multiplexed serial data string”.  Further, Ali [0048] indicates the parameters can include measures of signal quality which would be the equivalent of data integrity.  Though Ali does not explicitly 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 9-10, 12, 15-16, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stroetz (US 2008/0287752) in view of Ali (US 2003/0181798) in view of Heckerman (US 2009/0240113).
Regarding claim 1, Stroetz teaches a method of generating data output containing physiological and motion-related information, the method comprising: 
sensing physical activity and physiological information from a subject via a single monitoring device attached to the subject (10 sensor module), wherein the single monitoring device comprises at least one motion sensor for sensing the physical activity (accelerometer 44 see also [0018]), at least one photoplethysmography (PPG) sensor for sensing the physiological information (LEDs 48 and 50 with photodetectors 52 can be used for pulse oximetry see [0017; 0020]), and at least one processor (Stroetz [0012] states sensor processor module 16 and CPU 22 can be integrated into sensor module 10.); and 
processing signals from the at least one motion sensor and signals from the at least one PPG sensor, via the at least one processor (CPU 22 can perform higher level processing see [0018] and sensor processor module can also perform filtering and other forms of processing necessary for additional analysis see [0011]), into subject physiological parameters,  and  subject physical activity parameters, (Stroetz [0018] teaches accelerometer with multiple axes which would be plurality of subject physical activity parameters and further states the motion can be analyzed to determine if the user has a falling incident which would be additional motion related parameters), wherein the subject physiological parameters comprise  subject heart rate and at least one of the following: subject heart rate variability, subject blood gas level, subject blood flow, subject blood pulse volume, subject blood analyte levels, subject breathing rate, subject breathing volume, subject blood oxygen levels, subject blood pressure, subject VO2max, the 1st derivative of at least one subject blood pulse, and the 2nd derivative of at least one subject blood pulse (Stroetz [0013] states CPU 22 can analyze sensor data to determine level of oxygen in the blood, heart rate, breathing rate, analyze levels such as carboxyhemoglobin levels, and sound of blood flow.), 
Stroetz does not explicitly teach processing signals from the at least one motion sensor and signals from the at least one PPG sensor, processing signals from the at least one motion sensor and signals from the at least one PPG sensor, via the at least one processor into a multiplexed serial data  (Stroetz does teach sending data to a display and/or remote location for additional monitoring/analysis and assessing the user condition at the remote location.  However, the assessment appears to be by medical personal instead of an application which examiner is interpreting as need some form of programming/software see [0014; 0015; 0028-0032])
Ali does teach a wearable monitoring device (see Fig 3 for example) that processes signals from a plurality of sensors (1301), via the at least one processor into a multiplexed serial data string of signals, calculated parameters, and information on data integrity via the at least one processor into a multiplexed serial data string of signals, calculated parameters and information on data integrity (Ali shows sensor module in Fig 13 where multiple sensors the equivalent of the motion and optical PPG sensor taught by Stroetz are processed via signal processors 1330 and the multiplexor 1340 combines the sensor data into a single serial bit stream/digital word the equivalent of the serial data string for wireless transmission see [0061-0063].  Ali [0063] further states that parameter signals may also calculated/derived from sensor signals which would by the equivalent of the physical activity and physiological parameters taught by Stroetz see also Ali [0040]. Ali [0048] further indicates that the parameters can include signal quality which is the equivalent of data integrity), and wherein the multiplexed serial data string is configured such that the subject physiological parameters and the subject physical activity parameters can be parsed out individually from the multiplexed serial data string by an application-specific interface. (Fig 14 shows monitoring device that receives the wireless serial data stream from Fig 13 and decodes/demultiplex the signal into individual waveforms/signals that can then be displayed used by the monitoring applications related to the device see [0064].) 

The examiner would note that that though Stroetz does not explicitly call the combination of the infrared and red LEDs and photodetectors (see Stroetz [0020]) a photoplethysmography (PPG) sensor, Ali [0048; 0057-0058] does indicate that plethysmographs waveform/signal can be generated using light signals from the same combination light emitters (red and infrared) and photodetectors as Stroetz and therefore the sensor taught by Stroetz can be considered/used as a photoplethysmography (PPG) sensor.  Further it would be obvious to one of ordinary skill in the art to use the LEDS and photodetectors taught by Stroetz as a PPG sensor in order to detect blood volume changes in addition to heart rate and blood oxygen levels.  
Heckerman does teach a wearable monitoring device (portable device 228 which contains physiological motion sensing [0023-0025]) that determines subject physical activity parameters selected from the following: exertion, activity level, distance traveled, speed, step count, pace, and an intensity of the physical activity (Heckerman teaches a motion sensor device where exertion/intensity or physical activity can be determined see [0029], an acceleration sensing pedometer which pedometer which would measure steps taken see [0018], velocity/speed see [0018; 0029] and mileage/distance traveled see [0028].  Examiner would note that both Stroetz [0012; 0018] and Ali [0009; 0063] teach sensor parameter calculations be performed on the wearable device before transmission) and wirelessly transmits data to a remote/separate computing device (laptop 224) that executes an application (226) to generate an assessment of the subject (The application can execute a caloric estimate algorithm, the equivalent of an assessment, using the combination of physiological data including heart rate and motion related data including intensity/exertion of activity, distance traveled, speed/velocity, and/or pedometer measurement, measure of steps taken of the user.  Heckerman also teaches correlating heart rate data with exertion from the motion sensor to more accurately gauge whether heart rate changes are due to physical activity or an emotional state which would be another user assessment see [0018; 0025; 0028-0029] see also Fig 4);
In view of the teachings of Heckerman, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the assessment application on the remote device and further to use motion sensors to determine additional values of physical exertion/intensity, steps/pedometer measurement, distance traveled, and speed/velocity as is disclosed by Heckerman to the wearable and remote device method taught by the combination of Stroetz and Ali in order provide an indirect measurement of calories used by the user in way that can be performed while going about everyday life (Heckerman [0005]) which would increase the overall functionality of the device of Stroetz and further the assessment methods can be used to determine whether causes of the physiological changes are based on physical activity (Heckerman [0029]).   
Regarding claim 2, Stroetz as modified teaches the method of Claim 1 but Stroetz does not explicitly teach that the application is configured to 30 generate statistical relationships between the subject physiological parameters and the subject physical activity parameters extracted from the physiological data and motion-related data.
Heckerman does teach an application is configured to 30 generate statistical relationships between the subject physiological parameters and the subject physical activity parameters extracted from the physiological data and motion-related data (Heckerman teaches statistical method using machine learning techniques such as regression analysis, linear regression, or neural network for determining indirect calorimetry from heart rate and accelerometer/motion data see [0018; 0026-0028] and Fig 3 and 4).
In view of the teachings of Heckerman, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the statistical method for indirect calorimetry as is disclosed by Heckerman to the monitoring method taught by the combination of Stroetz and Ali in order to provide a simplified method for determining the caloric expenditure of the user (Heckerman [0005]) which would increase the overall functionality of the device of Stroetz. 
Regarding claim 3, Stroetz as modified teaches the method of Claim 2.  Heckerman further teaches that  the application is configured to 47Attorney Docket No. 9653-7TSCT10 generate statistical relationships between the subject (As noted in claim 2 above, Heckerman teaches the use of machine learning techniques including linear regression, regression analysis, and neural networks [0018]).  
In view of the teachings of Heckerman, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the machine learning methods for indirect calorimetry as is disclosed by Heckerman to the monitoring method taught by the combination of Stroetz and Ali in order to provide a simplified method for determining the caloric expenditure of the user (Heckerman [0005]) which would increase the overall functionality of the device of Stroetz
Regarding claim 9, Stroetz as modified teaches the method of Claim 1, wherein the at least one motion sensor and the at least one PPG sensor are integrated into a wearable device (As discussed in the rejection of claim 1, Stroetz teaches accelerometer 44 and the PPG sensor consisting of LEDs 48/50 and photodetector 52 is part of ear module 10 which is worn in the ear see Stroetz Fig 1).  
Regarding claim 10, Stroetz as modified teaches the method of Claim 9, wherein the wearable device is configured to be attached to the subject at one or more of the following body locations: an ear, a limb, the nose, and a digit (Stroetz Fig 1).  

Regarding claim 12, Stroetz teaches a wearable device (sensor module 10 inserted in ear see Fig 1), comprising: 
at least one motion sensor for sensing physical activity of a subject wearing the wearable device (accelerometer 44 see also [0018]); 
at least one photoplethysmography (PPG) sensor for sensing physiological information from the subject (LEDs 48 and 50 with photodetectors 52 can be used for pulse oximetry see [0017; 0020]); and 
at least one processor configured to process signals from the at least one motion sensor and signals from the at least one PPG sensor into subject physiological parameters and subject physical activity parameters (Stroetz [0012] states sensor processor module 16 and CPU 22 can be integrated into sensor module 10.  CPU 22 can perform higher level processing see [0018] and sensor processor module contains signal processor 18 which can also perform filtering and other forms of processing necessary for additional analysis see [0011] Stroetz [0018] teaches accelerometer with multiple axes which would be plurality of subject physical activity parameters and further states the motion can be analyzed to determine if the user has a falling incident), 
wherein the subject physiological parameters comprise subject heart rate and at least one of the following: subject heart rate variability, subject blood gas level, subject blood flow, subject blood pulse volume, subject blood analyte levels, subject breathing rate, subject breathing volume, subject blood oxygen levels, subject blood pressure, subject VO2max, the 1st derivative of at least one subject blood pulse, and the 2nd derivative of at least one subject blood pulse (Stroetz [0013] states CPU 22 can analyze sensor data to determine level of oxygen in the blood, heart rate, breathing rate, analyte levels such as carboxyhemoglobin levels, and sound of blood flow),
Stroetz does not explicitly teach  at least one processor configured to process signals from the at least one motion sensor and signals from the at least one PPG sensor into a multiplexed serial data string of subject physiological parameters and subject physical activity parameters  wherein the subject physical activity parameters are selected from the following: exertion, activity level, distance traveled, speed, step count, pace, and an intensity of the physical activity, and   d
 
wherein the multiplexed serial data string is configured such that the subject physiological parameters and the subject physical activity parameters to can be extracted individually from the multiplexed serial data string by an application-specific interface and used by an application to generate an assessment of the subject and wherein such that data integrity information can be extracted by the application-specific interface.
Ali does teach a wearable monitoring device (see Fig 3 for example) that processes signals from a plurality of sensors (1301), via the at least one processor into a multiplexed serial data string of signals, calculated parameters, and information on data integrity (Ali shows sensor module in Fig 13 where multiple sensors the equivalent of the motion and optical PPG sensor taught by Stroetz are processed via signal processors 1330 and the multiplexor 1340 combines the sensor data into a single serial bit stream/digital word the equivalent of the serial data string for wireless transmission see [0061-0063].  Ali [0063] further states that parameter signals may also calculated/derived from sensor signals which would by the equivalent of the physical activity and physiological parameters taught by Stroetz see also Ali [0040]), and wherein the multiplexed serial data string is configured such that the subject physiological (Fig 14 shows monitoring device that receives the wireless serial data stream from Fig 13 and decodes/demultiplex the signal into individual waveforms/signals that can then be displayed used by the monitoring applications related to the device see [0064].) and wherein such that data integrity information can be extracted by the application-specific interface (Ali [0048] further indicates that the parameters can include signal quality which is the equivalent of data integrity).
In view of the teachings of Ali, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the multiplexed serial data as is disclosed by Ali to the monitoring method taught by Stroetz in order to allow data from multiple sensors to be transmitted using a single communication channel/stream (Ali [0063; 0064]).  In addition, the inclusion of signal quality parameter would give additional information to aid the either the user any assessment to determine possible problems with the sensor signal collection.  
The examiner would note that that though Stroetz does not explicitly call the combination of the infrared and red LEDs and photodetectors (see Stroetz [0020]) a photoplethysmography (PPG) sensor, Ali [0048; 0057-0058] does indicate that plethysmographs waveform/signal can be generated using light signals from the same combination light emitters (red and infrared) and photodetectors as Stroetz and therefore the sensor taught by Stroetz can be considered/used as a photoplethysmography (PPG) sensor.  Further it would be obvious to one of ordinary skill in the art to use the LEDS and photodetectors taught by Stroetz as a PPG sensor in order to detect blood volume changes in addition to heart rate and blood oxygen levels.  
Heckerman does teach a wearable monitoring device (portable device 228 which contains physiological motion sensing [0023-0025]) that determines subject physical activity parameters selected from the following: exertion, activity level, distance traveled, speed, step count, pace, and an intensity of the physical activity (Heckerman teaches a motion sensor device where exertion/intensity or physical activity can be determined see [0029], an acceleration sensing pedometer which pedometer which would measure steps taken see [0018], velocity/speed see [0018; 0029] and mileage/distance traveled see [0028].  Examiner would note that both Stroetz [0012; 0018] and Ali [0009; 0063] teach sensor parameter calculations be performed on the wearable device before transmission) and wirelessly transmits data to a remote/separate computing device (laptop 224) that executes an application (226) to generate an assessment of the subject (The application can execute a caloric estimate algorithm, the equivalent of an assessment, using the combination of physiological data including heart rate and motion related data including intensity/exertion of activity, distance traveled, speed/velocity, and/or pedometer measurement, measure of steps taken of the user.  Heckerman also teaches correlating heart rate data with exertion from the motion sensor to more accurately gauge whether heart rate changes are due to physical activity or an emotional state which would be another user assessment see [0018; 0025; 0028-0029] see also Fig 4);
In view of the teachings of Heckerman, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the assessment application on the remote device and further to use motion sensors to determine additional values of physical exertion/intensity, steps/pedometer measurement, distance traveled, and speed/velocity as is disclosed by Heckerman to the wearable and remote device method taught by the combination of Stroetz and Ali in order provide an indirect measurement of calories used by the user in way that can be performed while going about everyday life (Heckerman [0005]) which would increase the overall functionality of the device of Stroetz and further the assessment methods can be used to determine whether causes of the physiological changes are based on physical activity (Heckerman [0029]).  
Regarding claim 15, Stroetz as modified teaches the wearable device of Claim 12, wherein the wearable device is configured to be attached to the subject at one or more of the following body locations: an ear, a limb, nose, and a digit (See Stroetz Fig 1 which show sensor module 10 inserted/attached to the ear).  
Regarding claim 16, Stroetz as modified teaches the wearable device of Claim 12, wherein the wearable device is an audio earbud (The applicant does not claim any special structure to the earbud.  The common definition is a small earphone inserted into the ear see “Earbud.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/earbud. Accessed 3 Mar. 2020. Stroetz Fig 1 show sensor module 10 inserted in the ear and contains an audio transducer see Stroetz Fig 2 and [0016; 0023] and therefore can be considered an earbud)    
Regarding claim 24, Stroetz as modified teaches the method of Claim 1, further comprising: transmitting the multiplexed serial data string from the single monitoring device to a remote device; and parsing, by the application-specific interface, the subject  physiological parameters and the subject physical activity parameters  from the multiplexed serial data string, and generating, from the subject physiological parameters  and the subject physical activity parameters parsed by the application-specific interface, the assessment of the subject (As discussed in the rejection of claim 1, Stroetz teaches transmitting to display and/or remote location.  Ali further teaches that multiple parameter sensor module 1330 includes both a processor 1310 with a multiplexor/encoder 1340 and transmitter 1350 for processing and transmitting a serial data string.  The serial data stream is transmitted to a remote monitor 1400, the API equivalent, where it is parsed and additional processing can be performed see [0064] Heckerman [0018; 0023-0025; 0028-0029]  teaches an assessment application that uses motion and physiological data  see also rejection of claim 1).
In view of the teachings of Heckerman, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the assessment using physical activity and physiological via an application on the remote device as is disclosed by Heckerman to the wearable and remote device method taught by the combination of Stroetz and Ali in order provide an indirect measurement of calories used by the user in way that can be performed while going about everyday life (Heckerman [0005]) which would increase the overall functionality of the device of Stroetz and further the assessment methods can be used to determine whether causes of the physiological changes are based on physical activity (Heckerman [0029]).  
5  
Claims 4-6 and 19-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stroetz as modified by Ali and Heckerman as applied to claims 1 and 12 above, and further in view of Yang (US 2010/0113948).
Regarding claim 4, Stroetz as modified teaches the method of Claim 1 but Stroetz does not explicitly teach prior to processing signals from the at least one motion sensor and signals from the at least one PPG sensor into the multiplexed serial data string removing frequency bands from the signals from the at least one PPG sensor that are outside of a range of interest using at least one band-pass filter (Stroetz [0011] does teach prior to transmission signal processor 18 contains signal filters and signal conditioner.  Ali [0062] also teaches sensor interface 1310 can condition sensor signals prior additional processing by the signal processors and then multiplexing the signal and transmitting the serial data see also Ali Fig 13).  
Yang does teach a wearable PPG sensor with motion sensors that processing PPG signals by removing frequency bands from the signals from the at least one PPG sensor that are outside of a range of interest using at least one band-pass filter to produce pre-conditioned PPG signals (Yang [0030] teaches band pass filtering PPG signal.), and filtering the pre-conditioned PPG signals to reduce motion artifacts and noise artifacts from the pre-conditioned PPG signals to produce cleaner physiological information (Yang [0031-0036] teaches detecting a step frequency using a light signal and/or an accelerometer signal related to step motion and the filtering the PPG signal to suppress a frequency band centered around the step frequency)
In view of the teachings of Yang, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include band-pass and motion filtering as is disclosed by Yang to wearable monitoring method taught by Stroetz and Ali in order to remove motion noise and other portions of the sensor signal that interferes and/or is not relevant to the analysis to be performed later on the sensor signal (Yang [0034]).   
Regarding claim 5, Stroetz as modified teaches the method of Claim 4, wherein the subject is running, and wherein the motion artifacts and/or noise artifacts comprise subject footstep motion artifacts, and wherein filtering the pre-conditioned PPG signals comprises removing the footstep motion artifacts from the pre-conditioned PPG signals (Yang [0034] teaches removing using a filter the step/pace frequency the equivalent of footstep motion artifacts.  Running would include step motion and would be detectable in the step frequency.  The examiner would note that reference PCT/GB2007/000358 (WO 2007/088374) which is incorporated by reference in Yang [0027] teaches that the running can be detected via the accelerometer signal see p. 4 lines 1-6).  

Regarding claim 6, Stroetz as modified teaches the method of Claim 4, wherein filtering the pre- conditioned PPG signals comprises at least one of the following: FIR (Finite Impulse Response) filtering, IIR (Infinite Impulse Response) filtering, adaptive filtering, phase filtering, and frequency filtering (Yang [0034] teaches a filter to remove a frequency band centered on the step frequency which is the equivalent of frequency filtering).  
In view of the teachings of Yang, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include frequency filltering as is disclosed by Yang to wearable monitoring method taught by Stroetz and Ali in order to remove motion noise and other portions of the sensor signal that interferes and/or is not relevant to the analysis to be performed later on the sensor signal (Yang [0034]).   
Regarding claim 19, Stroetz as modified teaches the wearable device of Claim 12, further comprising at least one band-pass filter configured to produce pre-conditioned PPG signals by removing frequency bands from the signals from the at least one PPG sensor that are outside of a range of interest (Claim 19 is rejected for substantially the same reason as claim 4 – Yang [0030] teaches band-pass filtering a PPG signal).  
Regarding claim 20, Stroetz as modified teaches the wearable device of Claim 19, further comprising at least one filter configured to filter the pre-conditioned PPG signals to reduce motion artifacts and noise artifacts from the pre-conditioned PPG signals to produce cleaner physiological information (Claim 20 is rejected for substantially the same reason as claim 4 – Yang [0034] teaches removing frequency band centered on the step frequency from the PPG signal).  
Regarding claim 21, Stroetz as modified teaches the wearable device of Claim 20, wherein the motion artifacts and/or noise artifacts comprise subject footstep motion artifacts caused by the subject (Claim 21 is rejected for substantially the same reason as claim 5).  
Regarding claim 22, Stroetz as modified teaches the wearable device of Claim 20, wherein the at least one filter comprises at least one of the following: a FIR (Finite Impulse Response) filter, an IIR (Infinite Impulse Response) filter, an adaptive filter, a phase filter, and a frequency filter (Claim 22 is rejected for substantially the same reason as claim 6).  

Claims 23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stroetz as modified by Ali and Heckerman as applied to claims 1 and 12 above, and further in view of Kondo (US 2003/0109791)
	Regarding claim 23, Stroetz as modified teaches the method of Claim 1, but Stroetz does not explicitly teach that the at least one PPG sensor comprises a first optical emitter configured to emit light having a first wavelength and the at least one motion sensor comprises a second optical emitter configured to emit light having a second wavelength, different from the first wavelength.  
Kondo does teach a method for wearable device signal related to PPG that also includes at least one PPG sensor comprises a first optical emitter configured to emit light having a first wavelength (Fig 10 shows photoelectric sensor 26 which includes an infrared emitter and detector.  The examiner notes the sensor 26 uses the same wavelength/color of light as taught by Ma to determine the physiological signal) and the at least one motion sensor comprises a second optical emitter configured to emit light having a second wavelength, different from the first wavelength (Kondo Fig 10 also shows motion sensor 51 which includes  a blue light emitter and detector for detecting motion see also Kondo [0070-0074].).
In view of the teachings of Kondo, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the blue light motion detector as is disclosed by Kondo to the method teaching a physiological sensor using red and/or infrared light taught by the combination of Stroetz and Ali in order to obtain a motion signal that is not affected by the physiological signal that will be filtered using the motion signal and therefore have a filtered physiological signal that more accurately represents the actual physiological signal (Kondo [0074]).
Regarding claim 25, Stroetz as modified teaches the wearable device of Claim 12, wherein the at least one PPG sensor comprises a first optical emitter configured to emit light having a first wavelength and the at least one motion sensor comprises a second optical emitter configured to emit light having a second wavelength, different from the first wavelength (Claim 25 is rejected for substantially the same reason as the rejection of claim 23).  

Claims 8 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stroetz as modified by Ali and Heckerman as applied to claims 1 and 12 above, and further in view of Ma (US 2009/0177097).
Regarding claim 8, Stroetz as modified teaches the method of Claim 1 and Stroetz further teaches the at least one PPG sensor comprises at least one optical emitter (LEDS 48 and 50), at least one optical detector. 
Stroetz does not explicitly teach at least one light guide.
Ma does teach an ear mounted PPG monitor that has at least one light guide (Recess channels 35-37 can comprise a narrow angle waveguide [0036]).
In view of the teachings of Ma, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the light guide as is disclosed by Ma to the monitor taught by the combination of Stroetz and Ali in order to direct light in a way to allow maximum signal by increasing the signal path of the light up and into deeper tissue before light reflects and is captured by the sensor (Ma [0036]).
Regarding claim 14, Stroetz as modified teaches the wearable device of Claim 12, wherein the at least one PPG sensor comprises at least one optical emitter, at least one optical detector, and at least one light guide (Claim 14 is rejected for substantially the same reasons as claim 8).  

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stroetz as modified by Ali and Heckerman as applied to claim 16 above, and further in view of Chen (US 2005/0033131).
Regarding claim 17, Stroetz as modified teaches the wearable device of Claim 16, but Stroetz does not explicitly teach that the PPG sensor is configured to sense physiological information from at least a portion of the antitragus region of an ear of the subject.
Chen teaches an ear mounted monitoring device with a PPG sensor is configured to sense physiological information from at least a portion of the antitragus region of an ear of the subject (Chen [0030-0032] teaches a sensor assembly 10 with an ear bud like projection 20 designed to optical pulse oximetry in the region of the antitragus)
In view of the teachings of Chen, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include PPG sensor in the antitragus region is disclosed by Chen to the ear mounted sensor taught by the combination of Stroetz and Ali because the antitragus region is particularly well suited for optical oximetry measurements (Chen [0031])

Allowable Subject Matter
Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293.  The examiner can normally be reached on Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792